479



 OFFICE     OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                           AUSTIN




Honorable C. H. Cavnsar
EitatcAuditor
Aumtln, !l!eur
Dsrr Sir1              op~lnlonRo. o-
                       Rea  Im tit10




                                          u grve La8oertain secta,

                                              r the bookc or au-
                                                 ml'm l-wpatiment.
                                                 Q&g documultmr
                                                               480



mn. C. H. Cavaeem- Page 2

    2. Yarrmnty Deed, dated May 15, 1935, exeuuted
       by Hark L. W&lnton and wife, Oorham Wlginton,
       conveyfng to the State Staff Corps and Detach-
       ment Club a 1.35 acre tract situated in Travis
       County, Texm', and described by mete8 and
       bound8 therein, for a reaited comiidemtion    of
       $1,000.00. The aoknovledgrarmts  on this 6e.d
       were dated tkptember 9, 1935, and it VQB filed
       for record in the cfflce of the County Clerk
       of Prsvlr County, Texan, oa September 10, 1935.
    3. Photoeteitio    oopy   0r   the   oharter state
                                                   of   the
          Staff Corps mad Detaahment Club, vhich was
          approved September 9, 1935, by the Seoretary
          of State, and vhlch show Lieutenant Oolonel
          Bonae H. Carmloha& Major Q. C. Taylor and
          capfialaRklph A. ~ewio a. tba oorporrtic6l'r
          direstorm.
    4.    Illnut    Of  a erll%d IceWtlng Of th   SW0
           Staff Corpr 8ad Detaobmnt Club number8
           (earboaoopy), dated l&y 26, 1941. lluahRIP
           uter rwlte, uwag other thing*,that Colonel
           Carmiohaeldfed September Z4,1938;thatthe
         - oaly other two mmbere, namely, JfaJor Fwlor
           and Gepkla Lwi~, vew prerent        at the met-
           ing, and thrt the fol%W.llQ rWo]LUtlon     W88
           duly doptedr
                "URRRRAS, 011Augumt 27, 1935, Ii.H. Caml-
    chaed and Q. 6. Taylor end Ralph B. kW18 did, on
    or shout August 27,     1935, deternine  to o~anlse
    thOiU8~1V.8 into a Club, and to that aardthey did,
    oa September 9, 1935, file with the Secretary of
    State of Tuta8 8ikapPlf'.UttOn     for a ohsrter Of 8Ueh
    Club to be known a8 J3tate8ta.W Corpr 6nd IkItreh-
    ment Club, whloh applicationwas appreved W the
    Secretary of State ot Textbeon the date upon which
    it W88 fib& 6lld
              "WsiEm, the thme individualsabove
    mmedwere andare the on%y per8ons whohave ever
    been member8 al said Club and Golan01 B. B. Oar-
    michael, one or l&ld 5OBbdF8, died in the gear
    1938, and the other two above named are now all
ROD. 0.   N.    CaVDe88   -   Page    3



               ol   the and   the    only membera of   t&la   Club:   and
                    "UHRREAS,by an lnetrwmnt dated &Say16,
               1935 but shoving on its face that It v&a not
               executed until September 9, 193S, Mark L.
               Wiglnton and his wife conveyed to srld r.%ub
               a traot of'land belng 1.35 acre8 out of th8
               Qeorge W. Spears League, Travis County, mm%
               particularlydeeorlbed in raid dead; md
                      %iBiRMS, said deed wao not deliveredun-
               tll SepteabsP 10, 1936, On vhich date it V88
               plaaed of reaord vlth the Couaty Clark of
               Travis couuty, Texa8, and is to be r0uad Of
               reoord   oa pmgos 36l-362 of Vol. 526 af the
               Deed Reoord8 of 8tid County; and
                     %UBUSA8, t&o mnaldenation of $lfiOO.OO
               realted la said deed va8 sctuelly paid by the
               Adjutaut @enemil' Deportmentof Taxa by
               warrant8 drawn agaiootthe funds in the State
               Treamary  appropriatedfor the pro~wwtmat of
               amaries SOP the tilltary forces of Tex8a and
               neither this Club nor ang meaber thereof paid
               C4tlypart Of 8U& oon8ldsr~tlonlan8
                      %isimw3, at tin t,lmeor the r0rrPatim
               or this Club aad of e8id aonveyanaeand raid
               pagnrsnttha Adjutant Oeneral'r Department in-
               tanded to, by tho u8e of fund8 so approprlatod,
               aopuirs   said laud and, thereafter,oonstruet
               thereon a bail&g oc building8   for the   u80 of
               au& military force8 and, in order.thnta legal
               entity take title to osld property, thin club
               vae orgaaiaedand chartered;and
                    "WiRftEA8,shortly after the aaquisltlon
               of said property, the proourementof ruch
               amorles me, by Statute, t6ke.nfPom 8UGh Ad-
               jutant General'8 Departsmntand plaaed in the
               Texse Rational QYard ti.raery Baard, v&we 8unh
               procurementauthority nw rep~esi and
                    ?BWBA5, tt has thereby beaoPieimpo88i.-
               ble to oam?y out, ln the mm3.uePand fom8
               intended, the origiPal.purpo86 for rbiah thl8
               Club Y&8 ol?ganiredand said PWoha8e  aUd8, but
                                                                   4S2




plan.C. 8. Cavaesr - Page 4


         it is possible to aooompllsh praetioally
         the 8ame purpo86 fn the lImxumr provided in
         thlllreDolut:onl
              “Therefore, be it and it 18 hereby re-
         solved by the Stat8 8ta.H Corp8 and Detaoh-
         I8eSIt
              Club and by all the mmberr Oi 88ld
         Club, a8 fOlloW8t
                   "1. That the Preuidentof'tU8 Club be
          aad he 18 hereby authorlmd and directed       to
          oxmute and proper1 aaknovledgeedeed,
          la behalf Of chi8 Cfub, aud ito ontire IYIP-
          bermhlp ooILV%y%a& for@nNinrl. WHi8ldW+
          tioa, t& e     la ldtnot  or land to the lox88
         IlatlonalWard Arwwy Board, a body pollti
          aad oorpanste      under the dktuter  of~x88, on
          the to11owLng aondltion8,tolritc
          the 8UdBoard 8hellnoton orbeforethe ex-
          piration of the ten you period lmediately
          iOlloVS.ngthe lxecutlou OS 8uah deCrdbegin or
         ~prooureto be begun on raid laud the con-
          stlslctlaa     of a buZld+ OF bu%ldLngs lxatanded
          to be leased by 8alb Board to tha State of
          Texas 8s conteml8ted ia th0 StatutesgovemUg
          8afd Board end law8 umnd8toPy tihereol      and,
          thereaf’ter     ooa@eto suoh ooxmtrwationwith
          reasonable dirpatoh, the title 80 oonveyed vill
          revert to the State of Texas for the use and
          benefit of the Adjutant Qen6ra.lof ths said
         st4te,   @Ad hi8   8UOoO88Ol’8 in   OffiaO,   OtbDnri80
         to beaome absolute in 8aid Board.
              "2. That the tmmetaryOS thitsClub be
         end he 18 hereby authoriredsad diroated to
         aSfix ths seal of thlr Club to raid deed 8nd
         atted the #@~a utd properly urknowledgsaald
         deed.
              "3. That eaah of the two prorent membera
         of thin club join in raid deed ia their indlvl-
         dual capacltie8snb in their Oa&WWitiO8a8 1Dw-
         hers md DlreUtors of this Club.
              '4. That after the exeoutlonof such
         deed as aforesaId, the 8e8e be dellverod to the
         ~hyO'OX181    (8UW-d&8IW$' BOM'd thl'OU@ it8
                    l
c. H. Cam488      - Page      5


           "5.     That Mrr. Edna Pa       Camlchaei
    be pnd 6he I8 hereby r a q uer Ild and authcwi-
    aed to execute .sn appropriate    La8tmment   in
    her lndlvldual capaalty and a8 Indepuxlent
    Exeoutrix  of th4 Eatate OS Ii.If.CarmUhael,
    deooea646, tranBfarrin$and wnveylq        to uid
    Amtory Roard,  under the 84164 conditionsa8 above
    Bet  out, all of her right title and lntrrest
    and ail of the right,   tltie   and intme8t   hsld
    and poBree84d br il.H. Camlohel at the tlm
    of hlr death In and to said iand, and that
    the seamtary of thl8 club tranmU.t to her a
    copy ot tbi8 lW6Ohti’Xl     vlth th4 r4qu48t that
    rho execute 4u0h 8n irutruwnt.
         “6.  That 04rtlSied ooplsa of the lflnut48
    of this me4tfAq and 0f tsll8ReBolutian b4 de-
    llvsmd to raid Ammm Board at th, tlma raid
    deed LB deliv4md."
    5.    Warranty deed, dated H6y 26, 1941, wouted
          by StrEe Staff Oorp8 an& Deta&umnt Club,
          eonveyiaq to the Texas RatichnaiWard
          Armory Baud th4 1.35 (LOW dercrlbad in
          tbs deed referred to In paragraph (2) above,
          upon th4 ioilovlng oanditlon,hov4v4rt

                   'lithe         ra.ldArmorJBaard,Ita
                 6uase88or8        or aa8Qn8, 6hai.Lior
                 any r4a8on. fall or refuBe, 0IIor
                 b&or4 tbm rxpintion af the R4rled
                 or t4n ydarr    iam4diat4lyfollov4j
                 the date of thir in8tmmant, to
                 aotwllg   begin   to ocmrtruat on mid
                 land, and thereafhr pro8,souts    the 8ame
                 to completionvith msaroaabledilig4nce,
                 a busldtag or bu.Llding8~lntendad   ior 14aah
                 to tha Stat4 Oi l%sa~ under the lav8 mu
                 pr4valliing,  Orany 86m&64ntrth4r4of,
                 the title hsrrby oonveyed st.mll pa66
                 froste&id Hoard unto th4 Stat4 of T4%a6
                 for  the 1184 and bsnsflt of the Adjutant
                 Qeum%i’8    D4partBmkt Of Bald St8t4 Of
                 Texaof but if such oOn6truatlonbe 40
                 be@m and proB4out4d ta aom&?letian,    thl8
                 d4ed to Bald ROard BhaLl be00164lb6olute.*
     6.    Qultolaiead44d, dated Ihy 26, 1941 executed
           by Edna Pay Camhhael, lndlviduaiiyand as
           Bdep4nd4nt Exe0UttrS.xof th4 PBtate Of
           H. H. Carmlcbael,deeemed, 44nv4yln43 to Texas
1
                                                                                            484




Hon. C, H. Cavnear - Page 6


                   National Guard ARttoryBoard all of
                   the right, title and intereat of grantor
                   In eltber capaolty in aud to the 1.35
                   6Cl'48above described.
           7.      Lint    of      varraUt8,                 4ggregating       $2,000.00,
                   paid out of funds of th4 Adjutmt O4114ral*a
                   Department             a8       rentals,         tovit;



    Warrant Ho.           Amount                        m                  To whor IBBU4d
                          4;g.g                      hy, 1935 Clyde H4i14y, TrUsti
    :p68;;                                          June, 1935 Clyde Hailey, Zmrtee
                           60&h&                    July, 1935 Ralph A. Levia, Trustee
    ::
     i3g                      .m6                      ., 1935 Ralph A. L4wl.4,Trustee


           8.     l6i644~BZk4OUB                  correrpondenoe.
           -9. working Sketch of Camp ykbry.
                          You request our opinion upon the tolloving

                    "1. if66 th.iB tr6nrrotion     properly
           handled aa to the m6mer in vhioh this pro-
           perty va8 acquired, tht ia by &%ymtmt of
           State fuuds oharged on the book6 as rental
           vhioh vaa actually pay        Tor 1.35 a4r48 of
           1-d vhexw the title    r46
                                   '"&4d vlth three lndl-
           vldual6, on4 of vhom ve kuov vaa a Stat4
           employee, orgmlsed as chs State Staff Gorpr
           8nd Oetaah6mt Club, 46p4oially In v%bv of
           the fact that the propsrty vaa acquir4d by the
           club in 1935 and ~66 conveyed to a State
           Agg;; +a 141 after     a lapse    of some six



                    “2.   Is DOourA4ntliumber
                                            5 ablnd%ng
           document in V16V Of th4 fact th6t the Stat4
           Staff Corps and Detaoimsnt Club la ~%oxvJ&.~~
           the 1.35       aOl’46         t0       the       T4xa8   ~atiOlld     &UW’d
           mory       Board   COnBidQNItiOnof ‘#lO.OOt
                                   for        a
           whereas th4 Club did not pay for this plWQ4rty
           Fn the beginning as it va6 p4ld for by dis-
           buraeM4ntB fW?m the fund8 Of th4 AddjUt6.Ut
                                                                                     485




    Hon. c. Ii.Cavneaa - P4ge 7

               04uer6116 D4partment,and furth4r r4rtrictlv4
               clauses conditionthe dsed?
                     “3. Whet Statb &ency dO4B hold title
               to this property under the 4xl6ting documnt?
               If 4Ay fatlitb4 found iU th484 inBtNWNlt8,
               vhat should be don4 to oorreot SW?       We feel
               there 8hod.d be a clear tit14 to th4 3tate of
               T4XaB. *

                     The, Stat4 Of   T4XaB   bsB the   SW   right-8   and   POVerB
    in r46peCt Of property aa an individual. It 166y84qUir4     mail   or
    person61property by conwyBno4, vi11 or othervise,aud hold or
    t::r;t~f the property or apply it to 4ny purpose    a6 the   Stat4
            .  Povbr in re6pect of State  property rights Is   vested
    in the LeglrlatUre,and the ~&$BidlI’b    tionb may e%bl'ol8eth4
    power neaersary to the enjoymentand prot4atiouof those rights
    by th4 snaotmentof statutes for that purpo84.    38 Tex. Juv. 836.
                     8. B. lo. 526, AotB of th4 Regular 8488ion        of the
    44th Legislature,1935, trMBf4ITed eatrtaiaproperty ovned by the
    State of T4a~tB aud theretoforeanqulzwd for th4 u6e of the Ad-
    jutant Oeniwal's D4partm4nt   to   the  State  Hlghvay Ikpartiwnt,
    aud authorlaed th4 Stat4 Hlghvay Department to p8y over to the
    AdjuttMt Qeneral'a Departmnt     ths   au61 of $3,200.00,vhi4h     lull   VBB
    plaaed in a apscl4l   fuud ln ths Stat4 Treasury to the or4dlt of
    th4 Adjutant General's Mpartrmnt. 8uoh Act authorlred the Ad-
    jutant Oenerni~s IMpartlaent  to purchase pnd acqtiz-4suitable
    right Of vay and 4UtMnO6 t0 CaIiIp     l&bTg, 88 iU it8 jUd@4nt         may
    b6 deemed neaberary   and propw', such prOp4rty t0 be paid for Out
    oi the speulal fund thereby created. Suoh Aot further provid4d
    th6t 6hould the $3,200.00 6petial fund not be 6ufflaiunt,an
    amount sufficient,not to exceed )3,200.00,va6 appropriated to
    the Adjutant &meral'a Departmint to pay the differenae betvesn
    the Sp4Cial fund and th6 pWWh684 prLo9 paid for 6Uah rlght'of
    way.

                   Purawmt to euch Aat, the Adjutant &rneral's
    Departmentacqulr4d tLtl4 to a .55 acre tract from Frenk Roll
    and vif4 for $1,345.00;a .6669 a&e tract from be. Alice Alken
    for $1,800.00;and a 3.2 acre tract from n. L. Ulglntoa and
    vif4 for $3,200.00. Such prop4X%y is nov used 66 M eI%trmC4
    to CampR6bry. The 1.35 aore tract pUWh864d    by the State Staff
    Corps and Dsta&twsnt Club, simultaneou6lywith the abovs pur-
    ohases by the Adjutant Oeneralt6 Department,is located juet
    east of thie entrance.

I                    Ihwing the months of May, Jun4,        July and AuguBt,
                                                                           486


EUZi.0. fI.~Vll488            - Pf&4 8

1335, th4 VarrarltB      dararlbed Iu Ml?eph         7 lb o VeVer4 iSSUed
upOn VOUI3h4l’B signed b cOiOIl4ik'Bli&84l, 88 ABBiBtUlt                 Ad-
jutant wneral. Suoh vowhers stated              that th4 8um8 ver4
for  *arBiOrJT  rBnld.6”   for Stat4  staff    cOrp6   and BakChBIMt
madqu8rt4rr 36th Di~l810n Trains; Co6unuy D, 141th Infautry.
we have    be4n unable to locate any vrlttau         rentai   egreoment
betveen ttU Adjutant 04nezel'a D6pmt6mnt and Colonel Car-
aieh641, I(rjorTaylor 4nd CapkIn L4vi6, Truatooa for the
btate Stxff Corps and Detaokm@nt Club. T& oovporatlon,State
utaff Corps and DBtaaba4nt Club, did not oom Into legal ex-
Iat4nae untL1 8ept4mber 9, 1935.            On au4h  data, Mark L. VIgIu-
ton md vife conveyed to such oorporatfonthe above desorlbed
1.35 aar4 traot of land. We am at a 108~ to underrrtapd                  the ma-
son for the "amwry        rental" vouoh4r8,     axxaept the &at-t            In
th4 R4Bolutlon,on p6ge 3 hereof, to the offeot              th4 oaurId4ra-
tlon of #1,800.00 xwolted In the doed from N8rk L. Wiglnton
urdVifef0 th4 State Staff GOrOB audDBt@&~64& Clubpu
lo tua p~y     a idby th A 4d& ta &nerai18
                                      d            Ik p a r ta    a ndent,
                                                                        neither
luob Qlub nor any ma&or        thereof paid 4ny part of luuh Croprid-
lntloa.

               SSaoe Colonel CarmMbul va4 A8riBtMt     Adjutant
Generai and Trustee for th4 Mate Staff Oorpr and Wtauimmnt
Olub, Any awit& qrea~mn t ha might attai8pt  to make betvoen
the State of Texas and 6ueh Club vould be void aad salnst
public pl3lIlQ. I3 Am. Jur. PP. l05, 107% myerr
8. w. 305; CI$ of EdInburg v* HiiIB, 59 s. u. &r%z6
"armoryrantai agmeaantva8voId,mdbtrte           fuad#vereuueed
to pay th4 oonaIdrratIonfor the &ed to th4 club, v4 am of
th4 opinion that W   Sate  of Taxas, at Its eleatlan,vi11
have a c0natructlv4trust upon 6UUh property, Vith the Mm0
right8 to follov its funds into ltmh property 88 4n Zndlvldual
vould have under th4 6am4 oIruum6tanoes.
               zn viev ofth4 fast that the Texm Aatiowbl
Guard   Arpiory
             Board paid no value    to the State Staff Corps and
Dataobnumt Club for the d44d to it,    8aad16 a State Agemy
vlth notloe of the ofiloiil porttion of Cob3ne~ C6rmIchae1, ve
belI6v6 Wbst 8u& Boa+& holds this proparty upon a aonstructlve
trust for the Stat6 of ‘PeJU%B.

                    He      anav4r your   questIan*   a8   fo1loval
                    Firat       qU4BtioPI   This   tran6aCtiOn -8  IlOt Property
handl6d      sine6 bate         fund6 vdm u6ed uudsr th6 gUiB4     Of *aFPloW
rsntals      to   pay   the    purchase price    for proparty vhere the title
                                                                       487


xon.   0. B. Cfbm488   -   rage   9


th4r4to w48 t8k4n In th4 mm8 of another.   Iiov4ver, it
Bhould be noted th8t thr Adjutmt Wnerrl'a Departunt      h8d
no OXpl.468 hgiBhtiV4  ruthorltyto PUWJhaBe thi4 pl’O~~‘ty,
8nd could not have pUrCh8ed 88m for ths Stat4 of TWB
vlthout BU4h legislativewthorlty.
                S4aoud uu4rtIo~~~t~el14v4 th8t domamnt
Bo. 5, abOV4, iB a “binding d          , but thnt the TWB
I4tIonBlOu4rdAmwyBo4rddld8thiB           property Upon8
eon8tru~tIvetrust for th4 Ot&te or TWB,       b4aau44 (1 NC&
Board paid no value  for this property, aud (2) 18 a 8late
pgysti       aotlo* bf th4 offIoI4l porltion of Colonel
           .
                                           Tuaa National @uard
AmoryBoarQ                                    rty,  Nbfeot to and
upoaaaonrt                                       of Texas, at the
lleatlon of th4 Legl8i4tura.          If tb k#tituX'4 4iMtB       t0
         a oanrtruotlvo
lnfo r a e              trust    up00 this propwt~, a ooavoy-
anae to th4 State or mlt by th4 Attornq       @4aW8l  to 4n-
tOrOe 8U4h tl%Bt  xiu. be llO~.BB~     t0 V@Bt title in th4
mat.. Th4 r4m4dy of 4aforal.nga o4n8truatIvetmmt                upon
ml.6 property iB not 4xaluBIv4,but it apperra to ua             mre
tUnibl4.

                                         YOU’S   very   truly